ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-04-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 8 APRIL 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE
(BOSNIE-HERZEGOVINE | __
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 8 AVRIL 1993
Official citation :

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Provisional Measures, Order of 8 April 1993,
I.C.J. Reports 1993, p.3

Mode officiel de citation :

Application de la convention pour la prévention et la répression
du crime de génocide, mesures conservatoires, ordonnance du 8 avril 1993,
C.J. Recueil 1993, p. 3

 

Sales number
ISSN 0074-4441 N° de vente : 63 1
ISBN 92-1-070689-7

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1993 1993
| . 8 avril

Rôle général
8 avril 1993 n°91

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE | .
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. ODA, Vice-Président:
‘MM. Aco, SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERA-
MANTRY, RANJEVA, AJIBOLA, juges; M. VALENCIA-OSPINA,

Greffier.

La Cour internationale de Justice,
Ainsi composée,
Aprés délibéré en chambre du conseil,

Vu les articles 35, 36, 41 et 48 du Statut de la Cour et les articles 73, 74
et 75 de son Réglement,

Vu la requête déposée par la République de Bosnie-Herzégovine (ci-
après dénommée « Bosnie-Herzégovine ») au Greffe de la Cour le 20 mars
1993, par laquelle elle a introduit une instance contre la République fédé-
tative de Yougoslavie (Serbie et Monténégro) (ci-aprés dénommée

4
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 4

«Yougoslavie ») au sujet d’un différend concernant tant les violations de
la convention pour la prévention et la répression du crime de génocide,
adoptée par l’Assemblée générale des Nations Unies le 9 décembre 1948
(ci-après dénommée «la convention sur le génocide»), qu’aurait
commises la Yougoslavie que des questions qui, selon la Bosnie-Herzégo-
vine, seraient liées à ces violations,

Rend l'ordonnance suivante:

1. Considérant que dans sa requête susmentionnée la Bosnie-Herzégo-
vine, qui fonde la compétence de la Cour sur l’article IX de la convention
sur le génocide, relate une série d'événements survenus en Bosnie-Herzé-
govine d’avril 1992 à ce jour qui, selon elle, sont assimilables à des actes de
génocide au sens de la définition qu’en donne la convention sur le géno-
cide, en particulier,

i) meurtre de membres d’un groupe, à savoir les habitants musulmans
de Bosnie-Herzégovine;
ii) atteinte grave à l'intégrité physique ou mentale de membres de ce
groupe;
ii) soumission intentionnelle de ce groupe à des conditions d’existence
devant entrainer sa destruction physique totale ou partielle; et
iv) mesures visant à entraver les naissances au sein de ce groupe;

et considérant que la Bosnie-Herzégovine soutient que les actes qu’elle
dénonce auraient été commis par des anciens membres de l’armée popu-
laire yougoslave et par des forces militaires et paramilitaires serbes agis-
sant sous la direction, sur l’ordre et avec l’aide de la Yougoslavie; que la
Bosnie-Herzégovine conclut que la Yougoslavie est donc entièrement
responsable en droit international de leurs activités;

2. Considérant que, sur la base des faits allégués dans la requête, la
Bosnie-Herzégovine prie la Cour de dire et juger:

«a) que la Yougoslavie (Serbie et Monténégro) a violé, et continue
de violer, ses obligations juridiques à l'égard du peuple et de
l'Etat de Bosnie-Herzégovine en vertu des articles premier,
II a), II b), IT c), IT d), HT a), INT b), I c), III d), We), IV et V dela
convention sur le génocide;

b) que la Yougoslavie (Serbie et Monténégro) a violé et continue
de violer ses obligations juridiques à l’égard du peuple et de
l'État de Bosnie-Herzégovine en vertu des quatre conventions
de Genève de 1949, de leur protocole additionnel I de 1977, du
droit international coutumier de la guerre, et notamment du
Règlement de La Haye de 1907 concernant la guerre sur terre, et
d’autres principes fondamentaux du droit international huma-
nitaire;

c) que la Yougoslavie (Serbie et Monténégro) a violé et continue
de violer les dispositions des articles 1, 2, 3, 4, 5, 6, 7, 8,9, 10, 11,
12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 et 28 de la Déclara-

5
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 5

tion universelle des droits de l’homme vis-à-vis des citoyens de
la Bosnie-Herzégovine;

d) que la Yougoslavie (Serbie et Monténégro), en violation de ses
obligations en vertu du droit international général et coutumier,
a tué, assassiné, blessé, violé, volé, torturé, enlevé, détenu illéga-
lement et exterminé des citoyens de la Bosnie-Herzégovine, et
continue de le faire;

e) qu’en traitant ainsi les citoyens de la Bosnie-Herzégovine, la
Yougoslavie (Serbie et Monténégro) a violé et continue de
violer les obligations qu’elle a solennellement assumées en
vertu du paragraphe 3 de l’article I et des articles 55 et 56 de la
Charte des Nations Unies;

f) que la Yougoslavie (Serbie et Monténégro) a employé et conti-
nue d'employer la force et de recourir à la menace de la force

. contre la Bosnie-Herzégovine en violation des paragraphes 1,2,
3 et 4 de l’article 2 et du paragraphe | de l’article 33 de la Charte
des Nations Unies;

g) que la Yougoslavie (Serbie et Monténégro), en violation de ses
obligations en vertu du droit international général et coutumier,
a utilisé et utilise la force et la menace de la force contre la
Bosnie-Herzégovine;

h) que la Yougoslavie (Serbie et Monténégro), en violation de ses
obligations en vertu du droit international général et coutumier,
a violé et viole la souveraineté de la Bosnie-Herzégovine du fait:

— d'attaques armées contre la Bosnie-Herzégovine par air et
parterre;

— dela violation de l’espace aérien dela Bosnie-Herzégovine;

— d’actes directs et indirects de coercition et d’intimidation à
l’encontre du Gouvernement de la Bosnie-Herzégovine;

i) que la Yougoslavie (Serbie et Monténégro), en violation des
obligations que lui impose le droit international général et
coutumier, est intervenue et intervient dans les affaires inté-
rieures de la Bosnie-Herzégovine;

j) que la Yougoslavie (Serbie et Monténégro), en recrutant,
formant, armant, équipant, finançant, approvisionnant et en
encourageant, appuyant, assistant et dirigeant de toute autre
manière des actions militaires et paramilitaires en Bosnie-Her-
zégovine ou contre celle-ci par le truchement de ses agents et
auxiliaires, a violé et viole ses obligations expresses en vertu de
la Charte et des traités envers la Bosnie-Herzégovine et, en
particulier, ses obligations conventionnelles en vertu du para-
graphe 4 de l’article 2 de la Charte des Nations Unies, de même
que ses obligations en vertu du droit international général et
coutumier;

k) que, vu les circonstances exposées ci-dessus, la Bosnie-Herzé-

6
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 6

govine possède le droit souverain de se défendre et de défendre
son peuple en vertu de l’article 51 de la Charte des Nations
Unies et du droit international coutumier, y compris en se
procurant immédiatement auprès d’autres Etats des armes, des
matériels et fournitures militaires ainsi que des troupes;

1} que, vu les circonstances exposées ci-dessus, la Bosnie-Herzé-
govine possède le droit souverain en vertu de l’article 51 de la
Charte des Nations Unies et du droit international coutumier
de demander à tout Etat de l’assister immédiatement en se
portant à son secours, y compris par des moyens militaires
(armes, matériels et fournitures militaires, troupes, etc.);

m) que la résolution 713 (1991) du Conseil de sécurité imposant un
embargo sur les livraisons d’armes à l’ex-Yougoslavie doit être
interprétée d’une manière telle qu’elle ne porte pas atteinte au
droit naturel de légitime défense, individuelle ou collective, de
la Bosnie-Herzégovine en vertu de l’article 51 de la Charte des
Nations Unies et des règles du droit international coutumier;

n) que toutes les résolutions ultérieures du Conseil de sécurité qui
se réfèrent à la résolution 713 (1991) ou la réaffirment doivent
être interprétées d’une manière telle qu’elles ne portent pas
atteinte au droit naturel de légitime défense, individuelle ou
collective, de la Bosnie-Herzégovine en vertu des dispositions
de l’article 51 de la Charte des Nations Unies et des règles du
droit international coutumier;

o) que la résolution 713 (1991) du Conseil de sécurité et toutes les
résolutions ultérieures du Conseil de sécurité qui s’y réfèrent ou
la réaffirment ne doivent pas être interprétées comme imposant
un embargo sur les livraisons d’armes à la Bosnie-Herzégovine,
comme l’exigent les dispositions du paragraphe 1 de l’article 24
et de l’article 51 de la Charte des Nations Unies et conformé-
ment au principe coutumier d’ ultra vires ;

p) qu’en vertu du droit de légitime défense collective reconnu par
Particle 51 de la Charte des Nations Unies tous les autres Etats
parties à la Charte ont le droit de se porter immédiatement au
secours de la Bosnie-Herzégovine — à sa demande — y compris
en lui procurant immédiatement des armes, des matériels et des
fournitures militaires, et en mettant à sa disposition des forces
armées (soldats, marins, aviateurs, etc.);

g) que la Yougoslavie (Serbie et Monténégro) et ses agents et auxi-
liaires sont tenus de mettre fin et de renoncer immédiatement
aux violations susmentionnées de leurs obligations juridiques,
et ont le devoir exprès de mettre fin et de renoncer immédiate-
ment :

— à leur pratique systématique de la «purification ethnique»
des citoyens et du territoire souverain de la Bosnie-Herzégo-
vine;
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 7

— à l'assassinat, à l'exécution sommaire, à la torture, au viol, à
l'enlèvement, à la mutilation, aux blessures, aux sévices
physiques et psychologiques et à la détention des citoyens
de la Bosnie-Herzégovine;

— à la dévastation sauvage et aveugle de villages, de villes, de
districts, d’agglomérations et d'institutions religieuses en
Bosnie-Herzégovine;

— au bombardement de centres de population civile en
Bosnie-Herzégovine, et spécialement de sa capitale, Sara-
jevo;

— ala poursuite du siége de centres de population civile de
Bosnie-Herzégovine, et spécialement de sa capitale Sara-
jevo;

— aux actes qui ont pour effet d’affamer la population civile de
Bosnie-Herzégovine;

— aux actes ayant pour effet d’interrompre, d’entraver ou de
gêner l’acheminement des secours humanitaires envoyés
par la communauté internationale aux citoyens de Bosnie-
Herzégovine;

— à toute utilisation de la force — directe ou indirecte, mani-
feste ou occulte — contre la Bosnie-Herzégovine, et à toutes
les menaces d’utilisation de la force contre la Bosnie-Herzé-
govine;

— à toutes les violations de la souveraineté, de ’intégrité terri-
toriale ou de l’indépendance politique de la Bosnie-Herzé-
govine, y compris toute intervention, directe ou indirecte,
dans les affaires intérieures de la Bosnie-Herzégovine;

— à tout appui de quelque nature qu’il soit — y compris l’en-
traînement et la fourniture d’armes, de munitions, de fonds,
de matériels, d’assistance, d’instruction ou toute autre forme
de soutien — à toute nation ou groupe, organisation,
mouvement ou individu se livrant ou se disposant à se livrer
à des activités militaires ou paramilitaires en Bosnie-Herzé-
govine ou contre celle-ci;

r) que la Yougoslavie (Serbie et Monténégro) est tenue de payer à
la Bosnie-Herzégovine, de son propre droit et comme parens
patriae de ses citoyens, des réparations pour les dommages
subis par les personnes, les biens, l’économie et l’environne-
ment de la Bosnie à raison des violations susvisées du droit
international, dont le montant sera déterminé par la Cour. La
Bosnie-Herzégovine se réserve le droit de présenter à la Cour
une évaluation précise des dommages causés par la Yougosla-
vie (Serbie et Monténégro)»:

3. Considérant que, par une demande déposée au Greffe le 20 mars 1993
immédiatement après le dépôt de la requête, la Bosnie-Herzégovine, invo-
quant l’article 41 du Statut de la Cour et les articles 73, 74, 75 et 78 de son

8
APPLICATION DE CONVENTION GENOCIDE (ORD. 8 IV 93) 8

Règlement, et s’appuyant sur les faits énoncés dans la requête, demande que
la Cour indique d’urgence les mesures conservatoires ci-après, qui devront
rester en vigueur tant que la Cour sera saisie de l’affaire:

«1. La Yougoslavie (Serbie et Monténégro), ainsi que ses agents et
auxiliaires en Bosnie et ailleurs, doivent immédiatement mettre fin et
renoncer à tous actes de génocide et actes de même nature contre le
peuple et l’Etat de Bosnie-Herzégovine, y compris, mais sans que
cette énumération soit limitative, les assassinats, les exécutions
sommaires, la torture, le viol, les mutilations, la «purification eth-
nique», la dévastation sauvage et aveugle de villages, de villes, de
districts et d’agglomérations, le siège de villages, de villes, de districts
et d’agglomérations, les actes ayant pour effet d’affamer la popula-
tion civile et d’interrompre, d’entraver ou de gêner l’acheminement
des secours humanitaires à la population civile par la communauté
internationale, le bombardement de centres de population civile et la
détention de civils dans des camps de concentration ou ailleurs.

2. La Yougoslavie (Serbie et Monténégro) doit immédiatement
mettre fin et renoncer à toute aide, directe ou indirecte — y compris
la formation, la fourniture d’armes, de munitions, de matériels,
d’assistance, de fonds, d'instruction ou toute autre forme de
soutien — à toute nation ou groupe, organisation, mouvement,
milice ou individu se livrant ou se disposant à se livrer à des activités
militaires ou paramilitaires dirigées contre le peuple, l'Etat et le
Gouvernement de la Bosnie-Herzégovine ou dans cet Etat.

3. La Yougoslavie (Serbie et Monténégro) doit immédiatement
mettre fin et renoncer à toutes activités militaires ou paramilitaires
exercées par ses propres fonctionnaires, agents ou auxiliaires ou par
ses forces contre le peuple, l’Etat et le Gouvernement de la Bosnie-
Herzégovine ou dans cet Etat, et à tout autre recours ou menace de
recours à la force dans ses relations avec la Bosnie-Herzégovine.

4, Dans les circonstances actuelles, le Gouvernement de la
Bosnie-Herzégovine a le droit de demander et de recevoir l’aide
d’autres Etats afin de se défendre et de défendre son peuple, y
compris en se procurant immédiatement des armes, des matériels et
des fournitures militaires.

5. Dans les circonstances actuelles, le Gouvernement de la
Bosnie-Herzégovine a le droit de demander à tout Etat de lui accor-
der une assistance immédiate en se portant à son secours, y compris
en lui procurant immédiatement des armes, des matériels et des four-
nitures militaires, ainsi qu’en mettant à sa disposition des forces
armées (soldats, marins, aviateurs, etc.).

6. Dans les circonstances actuelles, tout Etat a le droit de se porter
immédiatement au secours de la Bosnie-Herzégovine — à sa
demande — y compris en lui procurant immédiatement des armes,
des matériels et des fournitures militaires, ainsi qu’en mettant à sa
disposition des forces armées (soldats, marins et aviateurs, etc.)»;

9
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 9

4. Considérant que le 20 mars 1993, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été reçues au
Greffe, le Greffier a avisé le Gouvernement de la Yougoslavie du dépôt de
ces documents, lui en a communiqué le texte par télécopie, et lui a adressé
des copies certifiées conformes de la requête et de la demande par cour-
rier exprès recommandé le 22 mars 1993, conformément au paragraphe 2
de l’article 40 du Statut, ainsi qu’au paragraphe 4 de l’article 38 et au para-
graphe 2 de l’article 73 du Règlement de la Cour;

5. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte imprimé, en deux langues, de la
requête aux Membres des Nations Unies et aux autres Etats admis à ester
devant la Cour, le Greffier a, le 25 mars 1993, informé ces Etats du dépôt
de la requête et de son objet, ainsi que de la demande en indication de
mesures conservatoires ;

6. Considérant que, le 25 mars 1993, le Greffier a, conformément à l’ar-
ticle 43 du Règlement de la Cour, adressé la notification prévue au para-
graphe 1 de l’article 63 du Statut aux Etats, autres que les Parties au litige,
qui apparaissent comme étant parties à la convention sur le génocide,
selon les informations communiquées par le Secrétaire général de l’Orga-
nisation des Nations Unies en tant que dépositaire (ST/LEG/SER.E/10
et suppléments publiés à ce jour); qu’il a en outre adressé au Secré-
taire général de l'Organisation des Nations Unies la notification prévue
au paragraphe 3 de l’article 34 du Statut de la Cour;

7. Considérant que, le 25 mars 1993, le Greffier a informé les Parties
que la Cour tiendrait des audiences publiques les 1% et 2 avril 1993 aux
fins d'entendre les observations des Parties sur la demande en indication
de mesures conservatoires; et que le 29 mars 1993 la Yougoslavie a
demandé le report de ces audiences au début du mois de mai 1993, mais
que la Cour, vu l’urgence que revêt selon l’article 74 du Règlement une
demande en indication de mesures conservatoires, a décidé, le 30 mars
1993, qu’elle ne pouvait accéder à cette demande;

8. Considérant que, le 31 mars 1993, l’agent de la Bosnie-Herzégovine a
déposé au Greffe de la Cour un document daté du 8 juin 1992 qui consti-
tue, selon la Bosnie-Herzégovine, une base de compétence de la Cour
s’ajoutant à celle indiquée dans la requête;

9. Considérant que, dans les observations écrites qu’il a présentées à la
Cour, le 1* avril 1993, sur la demande en indication de mesures conserva-
toires, le Gouvernement de la Yougoslavie

«recommande à la Cour d’indiquer, conformément à l’article 41 de
son Statut et à l’article 73 de son Règlement, des mesures conserva-
toires, et en particulier :

— de donner des instructions aux autorités sous le contrôle de
M. A. Izetbegovic pour qu’elles se conforment strictement au
dernier accord sur le cessez-le-feu dans la «République de
Bosnie-Herzégovine » qui est entré en vigueur le 28 mars 1993;

10
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 10

— d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic
qu’elles respectent les conventions de Genève de 1949 pour la
protection des victimes de la guerre et les protocoles additionnels
de 1977 à ces conventions, étant donné que le génocide des Serbes
vivant dans la « République de Bosnie-Herzégovine » est en train
d’être perpétré par des crimes de guerre très graves qui enfrei-
gnent l'obligation de ne pas violer les droits essentiels de la
personne humaine;

— de donner des instructions aux autorités loyales à M. A. Izetbego-
vic afin qu’elles ferment et démantèlent immédiatement toutes
les prisons et tous les camps de détention se trouvant dans la
«République de Bosnie-Herzégovine » et où les Serbes sont déte-
nus en raison de leur origine ethnique et font l’objet d’actes de
torture, ce qui met en sérieux danger leur vie et leur santé;

— d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic de
permettre sans tarder aux habitants serbes de quitter en toute
sécurité Tuzla, Zenica, Sarajevo et les autres localités de la
«République de Bosnie-Herzégovine » où ils ont fait l’objet de
harcélements et de mauvais traitements physiques et mentaux, en
tenant compte de ce qu’ils risquent de subir le même sort que les
Serbes en Bosnie orientale, qui a été le théâtre de meurtres et de
massacres de quelques milliers de civils serbes;

— de donner des instructions aux autorités loyales à M. A. Izetbego-
vic pour qu’elles mettent immédiatement fin à la destruction des
églises et lieux de culte orthodoxes et d’autres éléments du patri-
moine culturel serbe, et pour qu’elles libèrent et cessent de
maltraiter tous les prêtres orthodoxes détenus;

— d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic de
mettre un terme à tous les actes de discrimination basés sur la
nationalité ou la religion ainsi qu’aux pratiques de «purification
ethnique», y compris la discrimination exercée en ce qui
concerne l’acheminement de l’aide humanitaire, à l'encontre de
la population serbe dans la « République de Bosnie-Herzégo-
vine»;

10. Ayant entendu les observations orales qui ont été présentées sur
la demande en indication de mesures conservatoires aux audiences
publiques tenues les 1° et 2 avril 1993 par les représentants suivants :

au nom de la Bosnie-Herzégovine:

S. Exc. M. Muhamed Sacirbey et
M. Francis A. Boyle, agents;

au nom de la Yougoslavie:

M. Ljubinko Zivkovic et
M. Shabtai Rosenne, faisant fonction d'agents;

11
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 11

et ayant reçu les réponses des Parties à une question posée par un membre
de la Cour à l’audience;

11. Vu le document intitulé « Données supplémentaires » au sujet des
faits allégués, présenté à l’appui de la requête et de la demande, que
l’agent de la Bosnie-Herzégovine a communiqué à la Cour, le 1° avril
1993, par télécopie;

* *

12. Considérant que, dans ses observations écrites mentionnées au
paragraphe 9 ci-dessus, la Yougoslavie a présenté ce qu’elle a dénommé
une «exception préliminaire concernant la légitimité du demandeur » et a
soutenu que ni le président de la République de Bosnie-Herzégovine,
M. A. Izetbegovic, qui a désigné les agents de cet Etat et a autorisé l’intro-
duction de la présente instance, ni le Gouvernement de la République de
Bosnie-Herzégovine n’ont été légalement élus; et que la Yougoslavie
affirme que la légitimité et le mandat du Gouvernement et du président de
la République de Bosnie-Herzégovine sont contestés non seulement par
les représentants de la population serbe, mais également par ceux de la
population croate; qu’elle affirme, en outre, que le mandat de M. Izetbe-
govic est venu à expiration le 20 décembre 1992 et a été, pour cette raison,
mis en cause par le premier ministre de Bosnie-Herzégovine dans une
lettre en date du 24 février 1993 adressée au président de la sous-commis-
sion des affaires européennes de la commission des affaires étrangéres du
Sénat des Etats-Unis, et distribuée par le Secrétaire général de l’Organisa-
tion des Nations Unies, à la demande du premier ministre de Bosnie-Her-
zégovine, comme document de l’Assemblée générale et du Conseil de
sécurité;

13. Considérant que l’agent de la Bosnie-Herzégovine a déclaré que le
président Izetbegovic est reconnu par l'Organisation des Nations Unies
comme étant le chef d’Etat légitime de la République de Bosnie-Herzégo-
vine; que la Cour a été saisie de l’affaire sur autorisation d’un chef d’Etat
traité en cette qualité au sein de l'Organisation des Nations Unies; consi-
dérant que le pouvoir qu’a un chef d’Etat d’agir au nom de l’Etat dans ses
relations internationales est universellement reconnu et trouve son
expression, par exemple, dans le paragraphe 2 a) de l’article 7 de la
convention de Vienne sur le droit des traités; qu’en conséquence la Cour
est en mesure, aux fins de la présente procédure concernant une demande
en indication de mesures conservatoires, d’accepter une telle saisine en
tant qu’acte de cet Etat;

*

14. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s’assurer de manière définitive
qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-

12
APPLICATION DE CONVENTION GENOCIDE (ORD. 8 IV 93) 12

quer ces mesures que si les dispositions invoquées par le demandeur ou
figurant dans le Statut semblent prima facie constituer une base sur
laquelle la compétence de la Cour pourrait étre fondée; que cette considé-
ration s’applique aussi bien a la compétence ratione personae qu’a la
compétence ratione materiae, méme si, presque tous les Etats étant
aujourd’hui parties au Statut de la Cour, ce n’est en général que la compé-
tence ratione materiae qui doit être envisagée;

15. Considérant que le paragraphe 1 de l’article 35 du Statut de la Cour
dispose que: « La Cour est ouverte aux Etats parties au présent Statut », et
que le paragraphe 1 de l’article 93 de la Charte des Nations Unies porte
que: «Tous les Membres des Nations Unies sont ipso facto parties au
Statut de la Cour internationale de Justice»; et qu’il est soutenu, dans la
requête, que: «En tant que Membres de l'Organisation des Nations
Unies, la Bosnie-Herzégovine et la Yougoslavie (Serbie et Monténégro)
sont parties au Statut » ; et que cependant la Bosnie-Herzégovine indique
dans sa requête que la «continuité» entre la Yougoslavie et l’ex-Répu-
blique fédérative socialiste de Yougoslavie, Etat Membre des Nations
Unies, «a été vigoureusement contestée par l’ensemble de la communauté
internationale, y compris par le Conseil de sécurité de l'Organisation
des Nations Unies ... ainsi que par l’Assemblée générale»; que référence
est faite, à cet égard, notamment à la résolution 777 (1992) du Conseil de
sécurité et à la résolution 47/1 de l’Assemblée générale;

16. Considérant que la résolution 777 (1992) du Conseil de sécurité, en
date du 19 septembre 1992, est, dans sa partie pertinente, libellée comme
suit:

« Le Conseil de sécurité,

Considérant que l'Etat antérieurement connu comme la Répu-
blique fédérative socialiste de Yougoslavie a cessé d’exister,

-Rappelant en particulier sa résolution 757 (1992) qui note que
«affirmation de la République fédérative de Yougoslavie (Serbie et
Monténégro), selon laquelle elle assure automatiquement la conti-
nuité de l’ancienne République fédérative socialiste de Yougoslavie
comme Membre de l'Organisation des Nations Unies n’a pas été
généralement acceptée »,

1. Considère que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut pas assurer automatiquement la continuité
de la qualité de Membre de l’ancienne République fédérative socia-
liste de Yougoslavie aux Nations Unies et par conséquent recom-
mande à l’Assemblée générale de décider que la République fédéra-
tive de Yougoslavie (Serbie et Monténégro) devrait présenter une
demande d’adhésion aux Nations Unies et qu’elle ne participera pas
aux travaux de l’Assemblée générale»;

et considérant que, le 22 septembre 1992, l’Assemblée générale a adopté sa
résolution 47/1 qui, dans sa partie pertinente, se lit ainsi:

13
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 13

«L'Assemblée générale,

Ayant reçu la recommandation du Conseil de sécurité, en date du
19 septembre 1992, selon laquelle la République fédérative de
Yougoslavie (Serbie et Monténégro) devrait présenter une demande
d'admission à l'Organisation des Nations Unies et ne participera pas
aux travaux de l’Assemblée générale ...,

1. Considère que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut pas assurer automatiquement la continuité
de la qualité de Membre de l’ancienne République fédérative socia-
liste de Yougoslavie à l'Organisation des Nations Unies et, par
conséquent, décide que la République fédérative de Yougoslavie
(Serbie et Monténégro) devrait présenter une demande d’admission
à l'Organisation et qu’elle ne participera pas aux travaux del’ Assem-
blée générale »;

17. Considérant que le Secrétaire général adjoint aux affaires juridi-
ques, conseiller juridique de l'Organisation des Nations Unies, a, le
29 septembre 1992, adressé aux représentants permanents de la Bosnie-
Herzégovine et de la Croatie auprès de l'Organisation des Nations Unies
une lettre dans laquelle il déclarait que la « position réfléchie du Secréta-
riat de l'Organisation des Nations Unies en ce qui concerne les consé-
quences pratiques de l’adoption par l’Assemblée générale de la résolu-
tion 47/1 » était la suivante:

«Si l’Assemblée générale a déclaré sans équivoque que la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) ne pouvait
pas assurer automatiquement la continuité de la qualité de Membre
de l’ancienne République fédérative socialiste de Yougoslavie à l’Or-
ganisation des Nations Unies et que la République fédérative de
Yougoslavie (Serbie et Monténégro) devrait présenter une demande
d'admission à l'Organisation, l’unique conséquence pratique de
cette résolution est que la République fédérative de Yougoslavie
(Serbie et Monténégro) ne participera pas aux travaux de l’Assemblée
générale. Il est donc clair que les représentants de la République
fédérative de Yougoslavie (Serbie et Monténégro) ne peuvent plus
participer aux travaux de l’Assemblée générale et de ses organes
subsidiaires, ni aux conférences et réunions organisées par celle-ci.

D'un autre côté, la résolution ne met pas fin à l’appartenance de la
Yougoslavie à l'Organisation et ne la suspend pas. En conséquence,
le siège et la plaque portant le nom de la Yougoslavie subsistent, mais
dans les organes de l’Assemblée les représentants de la République
fédérale de la Yougoslavie (Serbie et Monténégro) ne peuvent occu-
per la place réservée à la « Yougoslavie ». La mission de la Yougosla-
vie auprès du Siège de l'Organisation des Nations Unies, ainsi que les
bureaux occupés par celle-ci, peuvent poursuivre leurs activités, ils
peuvent recevoir et distribuer des documents. Au Siège, le Secrétariat
continuera de hisser le drapeau de l’ancienne Yougoslavie, car c’est

14
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 14

le dernier drapeau de la Yougoslavie que le Secrétariat ait connu. La
résolution n’enlève pas à la Yougoslavie le droit de participer aux
travaux des organes autres que ceux de l’Assemblée. L’admission à
POrganisation des Nations Unies d’une nouvelle Yougoslavie, en
vertu de l’article 4 de la Charte, mettra fin à la situation créée par la
résolution 47/1» (doc. A/47/485 [traduction du Secrétariat]);

18. Considérant que, si la solution adoptée ne laisse pas de susciter des
difficultés juridiques, la Cour n’a pas à statuer définitivement au stade
actuel de la procédure sur la question de savoir si la Yougoslavie est ou
non membre de l'Organisation des Nations Unies et, à ce titre, partie au
Statut de la Cour:

19. Considérant que l’article 35 du Statut, après avoir disposé que la
Cour est ouverte aux parties au Statut, poursuit:

«2. Les conditions auxquelles elle est ouverte aux autres Etats
sont, sous réserve des dispositions particulières des traités en
vigueur, réglées par le Conseil de sécurité, et, dans tous les cas, sans
qu’il puisse en résulter pour les parties aucune inégalité devant la
Cour»;

qu’en conséquence la Cour estime qu’une instance peut être valablement
introduite par un Etat contre un autre Etat qui, sans être partie au Statut,
est partie à une telle disposition particulière d’un traité en vigueur, et ce
indépendamment des conditions réglées par le Conseil de sécurité dans sa
résolution 9 (1946) (voir Vapeur Wimbledon, 1923, C.P.J.I. série A n° I,
p. 6); que, de l’avis de la Cour, une clause compromissoire d’une conven-
tion multilatérale, telle que l’article IX de la convention sur le génocide,
invoqué par la Bosnie-Herzégovine en l'espèce, pourrait être considérée
prima facie comme une disposition particulière d’un traité en vigueur;
qu’en conséquence, si la Bosnie-Herzégovine et la Yougoslavie sont
toutes deux parties à la convention sur le génocide, les différends
auxquels s'applique l’article IX relèvent en tout état de cause prima facie
de la compétence ratione personae de la Cour;

20. Considérant que la Cour doit par suite envisager maintenant sa
compétence ratione materiae ; considérant qu’aux termes de l’article IX
de la convention sur le génocide, sur lequel la Bosnie-Herzégovine
prétend, dans sa requête, fonder la compétence de la Cour:

« Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l’application ou l’exécution de la présente Convention, y
compris ceux relatifs à la responsabilité d’un Etat en matière de
génocide ou de l’un quelconque des autres actes énumérés à l’ar-
ticle III, seront soumis à la Cour internationale de Justice, à la
requête d’une Partie au différend » ;

15
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 15

21. Considérant que l’ex-République fédérative socialiste de Yougo-
.slavie a signé la convention sur le génocide le 11 décembre 1948 et a dé-
posé un instrument de ratification, sans réserves, le 29 août 1950; que les
deux Parties à la présente instance correspondent à des parties du terri-
toire de l’ex-République fédérative socialiste de Yougoslavie;

22. Considérant que lors de la proclamation de la République fédéra-
tive de Yougoslavie (le défendeur dans la présente instance), le 27 avril
1992, une déclaration formelle a été adoptée en son nom, aux termes de
laquelle:

«La République fédérative de Yougoslavie, assurant la continuité
de l’Etat et de la personnalité juridique et politique internationale de
la République fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l’échelon international » ;

et que l’intention ainsi exprimée par la Yougoslavie de respecter les traités
internationaux auxquels était partie l’ex-Yougoslavie a été confirmée
dans une note officielle du 27 avril 1992 adressée au Secrétaire général par
la mission permanente de la Yougoslavie auprès des Nations Unies:

23. Considérant que, le 29 décembre 1992, la Bosnie-Herzégovine a
communiqué au Secrétaire général de l'Organisation des Nations Unies,
qui est le dépositaire de la convention sur le génocide, une notification de
succession aux termes de laquelle:

«le Gouvernement de la République de Bosnie-Herzégovine, ayant
examiné la convention pour la prévention et la répression du crime
de génocide, du 9 décembre 1948, à laquelle l’ex-République fédéra-
tive socialiste de Yougoslavie était partie, souhaite être le succes-
seur de cette dernière et s'engage à respecter et exécuter scrupuleu-
sement toutes les clauses figurant dans ladite convention, avec effet à
compter du 6 mars 1992, date à laquelle la République de Bosnie-
Herzégovine est devenue indépendante »;

et considérant que, le 18 mars 1993, le Secrétaire général, en sa qualité de
dépositaire, a communiqué aux parties à la convention sur le génocide la
notification ci-après:

«Le 29 décembre 1992, la notification de succession par le
Gouvernement de la Bosnie-Herzégovine à la convention susmen-
tionnée a été déposée auprès du Secrétaire général, avec effet au
6 mars 1992, date à laquelle la Bosnie-Herzégovine a assumé la
responsabilité de ses relations internationales »;

24. Considérant que la Yougoslavie a contesté la validité et l’effet de la
notification du 29 décembre 1992 en soutenant qu'aucune règle de droit
international ne confère à la Bosnie-Herzégovine le droit de proclamer
unilatéralement qu’elle est actuellement partie à la convention sur le
génocide par le seul motif que l’ex-République fédérative socialiste de
Yougoslavie était partie à la convention et qu’ainsi la convention était

16
APPLICATION DE CONVENTION GENOCIDE (ORD. 8 IV 93) 16

applicable à ce qui est maintenant le territoire de Bosnie-Herzégovine;
que la procédure relative aux « déclarations de succession» prévue dans
la convention de Vienne sur la succession d’Etats en matière de traités
(convention qui n’est pas entrée en vigueur) a été congue pour les cas de
décolonisation et n’est applicable qu’à ceux-ci; que la Bosnie-Herzégo-
vine ne peut dès lors y recourir; et que, même si la notification du
29 décembre 1992 était interprétée comme constituant un instrument
d’adhésion au sens de l’article XI de la convention sur le génocide, elle ne
saurait, conformément à l’article XIII de la convention, prendre effet que
«le quatre-vingt-dixième jour qui suivra le dépôt de l’instrument » ; qu’en
conclusion, selon la Yougoslavie, si tant est que la Cour a compétence en
vertu de la convention sur le génocide, cette compétence n’existe que pour
les faits postérieurs à lexpiration du délai de quatre-vingt-dix jours a
compter de la notification du 29 décembre 1992;

25. Considérant que la Cour constate que le Secrétaire général a consi-
déré la Bosnie-Herzégovine comme ayant non pas adhéré, mais succédé à
la convention sur le génocide, et que, si tel était le cas, la question de
l'application des articles XI et XIII de la convention ne se poserait pas;
considérant toutefois que la Cour note que, même si la Bosnie-Herzégo-
vine devait être considérée comme ayant adhéré à la convention sur le
génocide, ce qui aurait pour conséquence que la requête pourrait être
tenue pour prématurée au moment de son dépôt, «ce fait aurait été
couvert» par l'écoulement du laps de temps de quatre-vingt-dix jours qui
serait arrivé à son terme entre le dépôt de la requête et la procédure orale
sur la demande (voir Concessions Mavrommatis en Palestine, arrêt n° 2,
1924, C.P.I.I. série A n° 2, p. 34); que la Cour, en décidant si elle doit ou
non indiquer des mesures conservatoires, se préoccupe moins du passé
que du présent et de l’avenir; que, par conséquent, même si la compétence
de la Cour était affectée par la limite de temps qu’invoque la Yougoslavie
— point que la Cour n’a pas à trancher dans l’immédiat — cela ne consti-
tuerait pas nécessairement un obstacle à l’exercice par la Cour des
pouvoirs qu’elle tient de l’article 41 de son Statut;

26. Considérant que l’article IX de la convention sur le génocide, à
laquelle la Bosnie-Herzégovine et la Yougoslavie sont parties, semble
ainsi, de l’avis de la Cour, constituer une base sur laquelle la compétence
de la Cour pourrait être fondée, pour autant que l’objet du différend a trait
à «l'interprétation, l’application ou l’exécution» de la convention, y
compris les différends «relatifs à la responsabilité d’un Etat en matière de
génocide ou de l’un quelconque des autres actes énumérés à l’article III »
de la convention;

*

27. Considérant que, le 31 mars 1993, agent de la Bosnie-Herzégovine
a déposé, comme base supplémentaire de compétence de la Cour en
l'affaire, une lettre en date du 8 juin 1992 adressée au président de la
commission d’arbitrage de la conférence internationale pour la paix en

17
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 17

Yougoslavie par M. Momir Bulatovic, président de la République du
Monténégro, et M. Slobodan Milosevic, président de la République de
Serbie; que la Cour estime que le fait que cette lettre n’ait pas été invoquée
dans la requête comme base de compétence n’empéche pas en soi qu’il
soit pris appui sur cet instrument dans les phases ultérieures de la procé-
dure (voir Activités militaires et paramilitaires au Nicaragua et contre celui-
ci (Nicaragua c. Etats-Unis d'Amérique), C.IJ. Recueil 1984, p. 426-427,
par. 80);

28. Considérant que la lettre du 8 juin 1992 se référait à une lettre adres-
sée le 3 juin 1992 aux présidents des Républiques de Bosnie-Herzégovine,
de Croatie, de Macédoine, du Monténégro, de Serbie et de Slovénie, ainsi
qu’à la présidence de la République fédérative de Yougoslavie, par le
président de la commission d’arbitrage; que ce dernier leur demandait
dans cette lettre de faire connaître la position de chacun de leurs pays sur
trois questions qu'avait soulevées le président de la conférence pour la
paix en Yougoslavie; considérant que la première question était celle de
savoir si la République fédérative de Yougoslavie était un Etat nouveau
appelant une reconnaissance par les Etats membres de la Communauté
européenne; que la deuxième était celle de savoir si la dissolution de l’ex-
République fédérative socialiste de Yougoslavie pouvait être considérée
comme achevée: et que la troisième était:

«Dans l’affirmative, sur quels fondements et selon quelles moda-
lités les problèmes de succession d’Etats qui se posent entre les diffé-
rents Etats issus de la République fédérative socialiste de Yougosla-
vie devraient-ils être réglés?»

29. Considérant que, dans leur lettre commune en date du 8 juin 1992,
le président du Monténégro et le président de la Serbie ont contesté la
compétence de la commission pour donner un avis sur les trois questions
qui lui étaient soumises, et ont ajouté, selon la traduction française de
l'original serbo-croate fournie par la Bosnie-Herzégovine :

«2. L’avis de principe de la RF yougoslave est que toutes les ques-
tions traitant de la solution complète (overall settlement) de la crise
yougoslave devraient être résolues dans un agrément entre la RF
yougoslave et toutes les anciennes républiques yougoslaves.

3. La RF yougoslave est d’avis que toutes les disputes légales qui
ne peuvent pas étre résolues entre la RF yougoslave et les anciennes
républiques yougoslaves, qu’elles devraient étre soumises a la Cour
internationale de la Paix, qui est le principal organe judiciaire des
Nations Unies.

En conséquence, et étant donné que les questions demandées dans
votre lettre sont de nature légale, la RF yougoslave propose que, en
cas où une solution n’est pas trouvée entre les participants à la confé-
rence, les questions susmentionnées soient jugées par la Cour inter-
nationale de la Paix, en concordance avec son Statut »;

18
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 18

30. Considérant que la Bosnie-Herzégovine interprète ce texte comme
constituant une offre de la part de la République fédérative de Yougosla-
vie de soumettre à la Cour tous les différends juridiques pendants qui
l’opposent à la Bosnie-Herzégovine, et que, se fondant sur cette offre,
l’agent de la Bosnie-Herzégovine a déclaré à l’audience que la Bosnie-
Herzégovine

«soumet ici à la Cour tous les différends juridiques entre elle et … la
Yougoslavie qui ont été exposés dans notre requête [et] dans la
demande en indication de mesures conservatoires »,

a avancé

«que cette expression formelle de l’intention des autorités appro-
prices de se soumettre à la juridiction de cette Cour … fournit un
fondement additionnel de la compétence de la Cour pour connaître
de tous les différends juridiques existant entre nous»,

et a prié la Cour « de prendre en considération cette base supplémentaire
de compétence ... à l’appui de sa demande en indication de mesures
conservatoires » ;

31. Considérant cependant qu’à ce stade de la procédure et au vu des
éléments d’information qui lui sont soumis la Cour est dans la plus grande
incertitude quant au point de savoir si le but de la lettre du 8 juin 1992 était
de constituer, de la part des deux présidents, un «engagement immédiat »,
ayant force obligatoire pour la Yougoslavie, d’accepter inconditionnelle-
ment que soient soumis à la Cour, par requête unilatérale, une grande
diversité de différends juridiques (voir Plateau continental de la mer Egée,
C.LJ. Recueil 1978, p. 44, par. 108); ou si le but de la lettre était de consti-
tuer exclusivement un engagement de soumettre a la Cour les trois ques-
tions soulevées par le président de la commission; ou sison but n’était rien
d’autre que d’énoncer une politique générale visant à favoriser le régle-
ment judiciaire, sans offre ni engagement;

32. Considérant que la Cour n’est donc pas en mesure de considérer la
lettre du 8 juin 1992 comme une base de compétence prima facie dans la
présente affaire et doit par conséquent procéder sur une seule base, à
savoir qu’elle a compétence, prima facie, tant ratione personae que ratione
materiae, en vertu de l’article IX de la convention sur le génocide;

*

33. Considérant que la Yougoslavie a appelé l’attention sur les
nombreuses résolutions adoptées par le Conseil de sécurité de l’Organisa-
tion des Nations Unies au sujet de la situation dans l’ex-Yougoslavie et
sur le fait que, à cet égard, le Conseil de sécurité a pris des décisions sur la
base de l’article 25 de la Charte et a indiqué de façon expresse qu'il agis-
sait en vertu du chapitre VII de la Charte; que la Yougoslavie prétend
qu’en l’affaire, tant que le Conseil de sécurité agit conformément à cet
article et en vertu de ce chapitre, «l’indication par la Cour de mesures
conservatoires serait prématurée et inappropriée, particulièrement s’agis-

19
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 19

sant de mesures conservatoires du type de celles qui ont été demandées »;
que, de l’avis de la Cour, cette objection vise essentiellement celles des
mesures demandées par la Bosnie-Herzégovine qui vont au-delà du
champ d’application de la convention sur le génocide, et que la Cour ne
peut pour cette raison examiner; considérant cependant que, en tout état
de cause, comme la Cour l’a noté dans une affaire antérieure, même si la
Charte

«départage nettement les fonctions de l’Assemblée générale et du
Conseil de sécurité en précisant que, à l'égard d’un différend ou
d’une situation quelconque, la première ne doit faire aucune recom-
mandation sur ce différend ou cette situation, à moins que le Conseil
de sécurité ne le lui demande, ... aucune disposition semblable ne
figure dans la Charte sur le Conseil de sécurité et la Cour. Le Conseil
a des attributions politiques; la Cour exerce des fonctions purement
judiciaires. Les deux organes peuvent donc s’acquitter de leurs fonc-
tions distinctes mais complémentaires 4 propos des mémes événe-
ments» (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique), compétence et recevabi-
lité, arrêt, CI_J. Recueil 1984, p. 434-435);

34. Considérant que le pouvoir d’indiquer des mesures conservatoires
conféré à la Cour par l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des parties en attendant que la Cour rende sa décision,
et présuppose qu’un préjudice irréparable ne doit pas être causé aux
droits en litige dans une procédure judiciaire; et considérant qu’il s’ensuit
que la Cour doit se préoccuper de sauvegarder par de telles mesures les
droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait éventuelle-
ment reconnaître, soit au demandeur, soit au défendeur;

35. Considérant que la Cour, après avoir établi qu’il existe une base sur
laquelle sa compétence pourrait être fondée, ne devrait pas indiquer
de mesures tendant à protéger des droits contestés autres que ceux qui
pourraient en définitive constituer la base d’un arrêt rendu dans l’exer-
cice de cette compétence; considérant que, par voie de conséquence, la
Cour se limitera, dans son examen des mesures demandées, et des motifs
mis en avant pour justifier ces demandes, à prendre en considération
ceux qui entrent dans le champ d’application de la convention sur le géno-
cide;

36. Considérant que les droïts que la demande en indication de
mesures conservatoires de la Bosnie-Herzégovine vise à protéger sont
énumérés comme suit dans ladite demande:

20
«a)

d)

f)

8)

APPLICATION DE CONVENTION GENOCIDE (ORD. 8 IV 93) 20

le droit pour les citoyens de Bosnie-Herzégovine de survivre
physiquement en tant que peuple et qu’Etat;

les droits du peuple de Bosnie-Herzégovine à la vie, la liberté et
la sûreté, ainsi qu’aux autres droits de l’homme fondamentaux
définis dans la Déclaration universelle des droits de l’homme
de 1948;

le droit pour le peuple et "Etat de Bosnie-Herzégovine d’être à
tout moment protégés contre les actes de génocide et autres
actes assimilables perpétrés contre eux par la Yougoslavie
(Serbie et Monténégro), agissant de concert avec ses agents et
auxiliaires en Bosnie et ailleurs;

le droit pour le peuple et l’Etat de Bosnie-Herzégovine d’être à
tout moment protégés contre l’emploi ou la menace de la force
de la part d’un Etat étranger agissant de concert avec ses agents
et auxiliaires sur leur territoire souverain et ailleurs;

le droit pour la Bosnie-Herzégovine de conduire ses affaires et
de décider des questions relevant de sa compétence nationale
sans ingérence ni intervention d’aucun Etat étranger agissant
directement ou par l’intermédiaire d’agents et auxiliaires, ou à
la fois directement et par leur intermédiaire;

le droit du peuple de Bosnie-Herzégovine à l’autodétermina-
tion;

le droit fondamental du peuple et de l’Etat de Bosnie-Herzégo-
vine d’exister en exerçant la souveraineté »;

37. Considérant que la Yougoslavie cherche, de même, à assurer la
protection de certains droits au moyen des mesures conservatoires énon-
cées au paragraphe 9 ci-dessus qu’elle recommande de prendre;

38. Considérant cependant que, en ce qui concerne les mesures deman-
dées tant par la Bosnie-Herzégovine que par la Yougoslavie, la Cour,
comme il a été noté plus haut, doit se borner à l'examen des droits prévus
par la convention sur le génocide pouvant faire l’objet d’un arrêt de la
Cour rendu dans l'exercice de sa compétence aux termes de l’article IX de
cette convention;

39. Considérant que la définition du génocide de l’article II de la
convention sur le génocide se lit, dans ses parties pertinentes, comme suit:

«Dans la présente Convention le génocide s’entend de l’un quel-
conque des actes ci-après, commis dans l’intention de détruire, en
tout ou en partie, un groupe national, ethnique, racial ou religieux,
comme tel:

a)
b)

c)
d)

meurtre de membres du groupe;

atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

soumission intentionnelle du groupe à des conditions d’existence
devant entraîner sa destruction physique totale ou partielle;
mesures visant à entraver les naissances au sein du groupe»;

21
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 21

40. Considérant que le demandeur a porté à la connaissance de la
Cour, dans l’exposé des faits figurant dans sa requête, et dans un docu-
ment ultérieur intitulé « Données supplémentaires », des informations
faisant état d’activités militaires et paramilitaires, y compris le bombarde-
ment et le pilonnage de villes et de villages, la destruction de maisons et le
déplacement forcé de civils, et des actes de violence, y compris l’exécu-
tion, le meurtre, la torture et le viol, qui, en raison des circonstances dans
lesquelles ils ont eu lieu, démontrent, de l’avis du demandeur, que des
actes de génocide ont été, et continueront d’être commis, contre, en par-
ticulier, les habitants musulmans de la Bosnie-Herzégovine;

41. Considérant que, dans la requête, la Bosnie-Herzégovine soutient
que les actes qu’elle dénonce auraient été commis par d’anciens membres
de l’armée populaire yougoslave et par des forces militaires et paramili-
taires serbes agissant sous la direction, sur l’ordre et avec l’aide de la
Yougoslavie, et que la Yougoslavie est donc entièrement responsable en
droit international de leurs activités ; et considérant que, dans sa demande
en indication de mesures conservatoires, la Bosnie-Herzégovine soutient
de même que les faits exposés dans la requête démontrent que la Yougo-
slavie commet des actes de génocide, directement et par l'intermédiaire de
ses agents et auxiliaires; et qu’il n'existe aucune raison de croire que la
Yougoslavie renoncera volontairement à cette conduite pendant que la
Cour sera saisie de l’affaire;

42. Considérant que la Yougoslavie fait observer que ce n’est pas d’une
agression d’un Etat contre un autre dont il s’agit, mais d’une guerre civile
et affirme qu’elle n’a pas de soldats sur le territoire de la Bosnie-Herzégo-
vine, qu’elle n’apporte pas de soutien militaire, dans le conflit, à quelque
camp que ce soit, et qu’elle n’apporte aucun appui ni n’encourage, d’une
façon ou d’une autre, la perpétration des crimes mentionnés dans la
requête; que la Yougoslavie et les organes qui en relèvent, y compris
l’armée, n’ont commis et ne commettent aucun des actes prévus à l’ar-
ticle III de la convention sur le génocide; que les griefs exposés dans la
requéte sont dénués de fondement; et considérant que la Yougoslavie a
aussi soutenu que ce que la Bosnie-Herzégovine cherche a obtenir est un
jugement provisionnel sur le fond de l’affaire, ce qui n’est pas prévu par
l’article 41 du Statut (voir Usine de Chorzôw (réparations), ordonnance du
21 novembre 1927, C.P.J.I. série À n° 12, p. 10);

43. Considérant que la Yougoslavie, dans ses observations écrites sur la
demande en indication de mesures conservatoires, « prie la Cour de consta-
ter la responsabilité des autorités » de Bosnie-Herzégovine pour les actes de
génocide commis à l’encontre du peuple serbe en Bosnie-Herzégovine et
exprime l’intention de présenter des éléments de preuve à cet effet; qu’à
l'audience la Yougoslavie a allégué que le génocide et des actes assimilables
au génocide sont commis contre des Serbes vivant en Bosnie-Herzégovine;
considérant que, pour sa part, la Bosnie-Herzégovine soutient toutefois
qu'il n'existe aucun motif en fait ou en droit d'indiquer contre elle des
mesures conservatoires, car il n’existe aucun élément de preuve crédible que
son gouvernement ait commis des actes de génocide contre quiconque;

22
APPLICATION DE CONVENTION GENOCIDE (ORD. 8 IV 93) 22

44. Considérant que la Cour, dans le contexte de la présente procédure
concernant l'indication de mesures conservatoires, doit, conformément à
l'article 41 du Statut, examiner si les circonstances portées à son attention
exigent l’indication de mesures conservatoires, mais n’est pas habilitée à
conclure définitivement sur les faits ou leur imputabilité et que sa décision
doit laisser intact le droit de chacune des Parties de contester les faits allé-
gués contre elle, ainsi que la responsabilité qui lui est imputée quant à ces
faits et de faire valoir ses moyens sur le fond;

45, Considérant que l’article premier de la convention sur le génocide
dispose ce qui suit:

«Les Parties contractantes confirment que le génocide, qu’il soit
commis en temps de paix ou en temps de guerre, est un crime du droit
des gens, qu’elles s’engagent à prévenir et à punir»;

considérant que toutes les parties à la convention ont donc assumé l’obli-
gation «de prévenir et de punir» le crime de génocide; considérant que,
de l’avis de la Cour, compte tenu des circonstances portées à son attention
et décrites ci-dessus, il existe un risque grave que des actes de génocide
soient commis; considérant que la Yougoslavie et la Bosnie-Herzégovine,
que de tels actes commis dans le passé puissent ou non leur être imputés en
droit, sont tenues de l’incontestable obligation de faire tout ce qui est en
leur pouvoir pour en assurer la prévention à l’avenir;

46. Considérant qu'aux fins de sa décision sur la présente demande en
indication de mesures conservatoires la Cour n’est pas appelée à ce stade à
établir l’existence de violations de la convention sur le génocide par l’une
ou l’autre Partie, mais à déterminer si les circonstances exigent l’indica-
tion de mesures conservatoires que les Parties devraient prendre pour
protéger des droits conférés par ladite convention; et que la Cour s’est
assurée que, compte tenu de l’obligation définie à l’article premier de la
convention sur le génocide, des mesures conservatoires doivent être indi-
quées afin de protéger ces droits; et considérant que le paragraphe 2 de
l’article 75 du Règlement de la Cour reconnaît à la Cour, lorsqu'une
demande en indication de mesures conservatoires lui a été présentée, le
pouvoir d’indiquer des mesures totalement ou partiellement différentes
de celles qui sont sollicitées, ou des mesures à prendre ou à exécuter par la
partie même dont émane la demande;

47. Considérant que la Bosnie-Herzégovine invoque aussi l’ar-
ticle VIII de la convention sur le génocide, lequel dispose que:

«Toute Partie contractante peut saisir les organes compétents des
Nations Unies afin que ceux-ci prennent, conformément à la Charte
des Nations Unies, les mesures qu’ils jugent appropriées pour la
prévention et la répression des actes de génocide ou de l’un quelcon-
que des autres actes énumérés à l’article III»,

23
APPLICATION DE CONVENTION GENOCIDE (ORD. 8 IV 93) 23

et que la Bosnie-Herzégovine demande a la Cour de «prendre ... des
mesures immédiates et efficaces pour assurer, autant que possible, la
prévention et la répression» des actes de génocide dénoncés ou qui
risquent d’être commis; que la Cour estime que l’article VIII, à supposer
même qu'il soit applicable à la Cour en tant qu’un des «organes compé-
tents des Nations Unies», ne semble lui conférer aucune fonction ou
compétence qui s’ajoutent à celles que prévoit son Statut; et que, en consé-
quence, il n’est pas exigé de la Cour, à ce stade de la procédure, de faire
plus que d’examiner quelles mesures conservatoires peuvent s’avérer
nécessaires en vertu de l’article 41 du Statut;

48. Considérant que, dans sa demande en indication de mesures
conservatoires, la Bosnie-Herzégovine soutient également que la Cour
devrait exercer son pouvoir d’indiquer des mesures conservatoires en vue
d’empécher l’aggravation ou l’extension du différend, quand elle estime
que les circonstances l’exigent; considérant qu’au vu des éléments
d’information à sa disposition la Cour est convaincue qu’il existe un
risque grave que soient prises des mesures de nature à aggraver ou étendre
le différend existant sur la prévention et la répression du crime de géno-
cide, ou à en rendre la solution plus difficile;

49. Considérant que le crime de génocide « bouleverse la conscience
humaine, inflige de grandes pertes à l’humanité ... et est contraire à la loi
morale ainsi qu’à l’esprit et aux fins des Nations Unies », selon les termes
de la résolution 96 (I) de l’Assemblée générale en date du 11 décembre
1946 sur «le crime de génocide», que la Cour a rappelés dans son avis
consultatif sur les Réserves à la convention sur le génocide (C.I.J. Recueil
1951, p. 23);

50. Considérant que, compte tenu des considérations susmentionnées,
la Cour conclut que les circonstances exigent qu’elle indique des mesures
conservatoires, ainsi qu’il est prévu à l’article 41 de son Statut;

51. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même, et qu’elle laisse intact le droit du Gouvernement de la
Bosnie-Herzégovine et du Gouvernement de la Yougoslavie de faire
valoir leurs moyens en ces matières;

x * »

24
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 24

52. Par ces motifs,

La Cour

Indique à titre provisoire, en attendant son arrêt définitif dans l’instance
introduite le 20 mars 1993 par la République de Bosnie-Herzégovine
contre la République fédérative de Yougoslavie (Serbie et Monténégro),
les mesures conservatoires suivantes:

A. 1) A l'unanimité,

Le Gouvernement de la République fédérative de Yougoslavie
(Serbie et Monténégro) doit immédiatement, conformément à l’enga-
gement qu’il a assumé aux termes de la convention pour la prévention
et la répression du crime de génocide du 9 décembre 1948, prendre
toutes les mesures en son pouvoir afin de prévenir la commission du
crime de génocide;

2) Par treize voix contre une,

Le Gouvernement de la République fédérative de Yougoslavie (Ser-
bie et Monténégro) doit en particulier veiller à ce qu’aucune des unités
militaires, paramilitaires ou unités armées irrégulières qui pourraient
relever de son autorité ou bénéficier de son appui, ni aucune orga-
nisation ou personne qui pourraient se trouver sous son pouvoir, son
autorité, ou son influence ne commettent le crime de génocide, ne s’en-
tendent en vue de commettre ce crime, n’incitent directement et publi-
quement à le commettre ou ne s’en rendent complices, qu’un tel crime
soit dirigé contre la population musulmane de Bosnie-Herzégovine,
ou contre tout autre groupe national, ethnique, racial ou religieux;

POUR : Sir Robert Jennings, Président ; M. Oda, Vice-Président ; MM. Ago,
Schwebel, Bedjaoui, Ni, Evensen, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Weeramantry, Ranjeva, Ajibola, juges ;

CONTRE : M. Tarassov, juge;
B. A l’unanimité,

Le Gouvernement de la République fédérative de Yougoslavie
(Serbie et Monténégro) et le Gouvernement de la République de
Bosnie-Herzégovine doivent ne prendre aucune mesure et veiller à ce
qu’il n’en soit prise aucune, qui soit de nature à aggraver ou étendre le
différend existant sur la prévention et la répression du crime de géno-
cide, ou à en rendre la solution plus difficile.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit avril mil neuf cent quatre-vingt-treize, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Bosnie-Herzégovine, au Gouvernement de la République fédérative de

25
APPLICATION DE CONVENTION GÉNOCIDE (ORD. 8 IV 93) 25
Yougoslavie (Serbie et Monténégro) et au Secrétaire général de l’Organi-

sation des Nations Unies pour transmission au Conseil de sécurité.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. TARASSOV, juge, joint une déclaration à l’ordonnance.

(Paraphé) R.Y.J.
(Paraphé) E.V.O.

26
